Citation Nr: 0111485	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  97-29 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for ocular hypertension 
(claimed as glaucoma).

2.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1966 to June 1969 
and from May 1970 to July 1987.  During Desert Storm, he was 
recalled to active duty from February 1991 to March 1991.  
This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1996 RO rating decision that denied service 
connection for glaucoma.  In March 1999, the Board remanded 
the case to the RO for further development.

This matter also comes to the Board from a June 1998 RO 
rating decision that granted an increased evaluation for the 
veteran's degenerative disc disease of the cervical spine 
(from 10 to 20 percent under diagnostic code 5293).  The 
veteran submitted a notice of disagreement in November 1998, 
and the RO issued a statement of the case in January 2000.  
The veteran submitted a substantive appeal in February 2000, 
and testified at a hearing in April 2000.  The RO hearing 
officer continued the 20 percent rating.

A review of the record also shows that the veteran submitted 
claims for service connection for headaches, neck, knees, 
legs, and severe arthritis.  In March 2000, the RO notified 
the veteran that his application for service connection for 
these disabilities was incomplete and that the veteran must 
submit evidence that the claims are well grounded.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  This Act eliminated the well 
groundedness requirement for claims of service connection, 
and provided for the re-adjudication of claims denied on the 
basis of well groundedness between July 1999 and 
November 2000.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  The veteran's claims for service connection for 
headaches, neck, knees, legs, and severe arthritis are 
referred to the RO for appropriate action in accordance with 
statutory provisions.

FINDINGS OF FACT

1.  Ocular hypertension (claimed as glaucoma) had its onset 
in service.

2.  The veteran's cervical spine disability is manifested 
primarily by some neurological deficits, complaints of pain, 
degenerative disc disease, degenerative joint disease, and 
moderate limitation of motion; the overall disability, 
including functional loss due to pain, is severe with 
recurring attacks and with intermittent relief.


CONCLUSIONS OF LAW

1.  Ocular hypertension (claimed as glaucoma) was incurred in 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107).

2.  The criteria for a rating of 40 percent (Diagnostic Code 
5293) for severe cervical intervertebral disc syndrome with 
recurring attacks and with intermittent relief are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Codes 5003, 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Ocular Hypertension (Claimed as 
Glaucoma)

A.  Factual Background

Service medical records at the time of the veteran's 
enlistment examination in June 1966 show normal eyes.

Service medical records show that the veteran complained of 
some blurring of vision, bilaterally, in December 1968.  
Service medical records at the time of the veteran's 
separation examination in March 1969 show that the veteran 
wore glasses for refractive error and note defective vision.

Service medical records reveal that the veteran was evaluated 
aboard ship in May 1982 for eye problems and that glaucoma 
was suspected.  A report of an ophthalmology evaluation in 
June 1982 was negative for glaucoma.  The examiner noted no 
signs of acute or dangerous pressure elevations, but 
recommended that the veteran undergo further eye evaluations 
in his home port.

Post-service medical records in April 1991 show a diagnosis 
of open angle glaucoma.

Post-service medical records include a clinical note from 
December 1993, noting that the veteran was first treated in 
October 1992 and was using medication for ocular hypertension 
at that time.

Post-service medical records show a diagnosis of stable 
primary open angle glaucoma in September 1995 and in February 
1996.
  
The veteran underwent a VA contract examination in April 
1999.  The veteran reported being followed for some time in 
service for ocular hypertension, but that he was not started 
on any glaucoma treatment.  The veteran reported that he was 
started on glaucoma medication later, and that he could not 
get a refill in the service pharmacy until he had seen a 
doctor.  The veteran reported that he was unable to get an 
appointment.  Upon examination, the veteran's intraocular 
pressure was at the upper limits of normal; the optic nerves 
showed no sign of glaucoma.  The diagnosis was ocular 
hypertension.

The veteran underwent a VA examination in July 1999.  The 
examiner reviewed the veteran's extensive history, and noted 
that the veteran was followed for years while in service as 
an "ocular hypertensive or glaucoma suspect."  The examiner 
noted that the veteran was placed on glaucoma medication by a 
physician in service because of what the veteran called 
"uneven pressures and headaches."  The examiner noted that 
there was no glaucomatous cupping in either eye and no 
glaucomatous visual field changes.  It was the opinion of the 
examiner that, by the time glaucoma could be diagnosed by 
optic disc cupping or visual field changes, it would actually 
be quite advanced, and that there was an argument for 
treating ocular hypertension on the extreme conservative side 
of ophthalmology.  The examiner noted that one could not say 
for sure whether the veteran's pressure and optic nerves, and 
visual field would still be as normal as they are, if he were 
not on medication.  The examiner noted that the only way of 
knowing whether the veteran truly has glaucoma is to take him 
off of his medication and follow him on a regular basis, and 
take the chance of the veteran developing visual damage at 
some point in the future.

Post-service medical records in July 1999 show an assessment 
of glaucoma.

Testimony and statements of the veteran in the claims folder 
are to the effect that, while aboard ship in 1982, he 
experienced painful headaches and was told by a physician 
that he was a suspect for glaucoma.  The veteran stated that, 
since then, he had been followed for eye care every six 
months.  The veteran stated that he was also evaluated in 
service in 1991, when recalled to active duty during Desert 
Storm.

B.  Legal Analysis

The veteran contends that he is entitled to service 
connection for ocular hypertension, claimed as glaucoma.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).
 
In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).

Service medical records reveal that the veteran was treated 
for eye problems in May 1982, and that glaucoma was 
suspected.  Testimony and statements of the veteran are to 
the effect that he received eye care every six months for the 
remainder of his service through July 1987, and again in 1991 
upon being recalled for active duty during Desert Storm.

Post-service medical records show evidence of glaucoma in 
1991, 1995, 1996, and 1999; a continuity of treatment for 
ocular hypertension; and present evidence of ocular 
hypertension.

Correspondence from the VA examiner in 1999 reveals that the 
veteran continues to undergo treatment as a glaucoma suspect, 
and that the only way of making a diagnosis of glaucoma is to 
take the veteran off his medication and risk future visual 
damage.  The Board notes that the combination of the 
veteran's testimony, the service medical records that mention 
glaucoma suspect, and the VA examiner's statements as to the 
continuity of treatment as a glaucoma suspect are sufficient 
to show symptoms in service, current diagnosis, and linkage.

Having considered all the evidence, the Board finds that the 
preponderance favors a finding that ocular hypertension began 
in service.  Under the circumstances, the veteran prevails as 
to his claim for service connection for ocular hypertension 
(claimed as glaucoma) with application of the benefit of the 
doubt in his favor.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified at 38 U.S.C. § 5107).

II.  Evaluation of Degenerative Disc Disease of the Cervical 
Spine
A.  Factual Background

Service medical records reflect that the veteran developed 
right shoulder pain in 1985, while putting on a shirt.  The 
veteran felt a sharp pain radiating into his right shoulder.  
Records show that the pain progressively worsened, and that 
the veteran's right shoulder would give out when lifting more 
than 15 pounds.  The veteran also reported occasional 
numbness into his right thumb and index finger.  An 
electroneurodiagnostic report in 1987 was highly suggestive 
of a right C5 radiculopathy.  Records show that the veteran 
was diagnosed with C5-6 herniated nucleus pulposus and with 
compression of the C-5 nerve root on the right.  Surgery was 
offered, but the veteran refused.

A report of VA examination in 1987 shows a diagnosis of 
cervical herniated nucleus pulposus, C6-7.

A June 1988 RO rating decision granted service connection for 
herniated nucleus pulposus of the cervical spine, and 
assigned a zero percent evaluation under diagnostic code 
5293, effective from August 1987.

The veteran underwent a VA examination in September 1990.  He 
reported having right shoulder pain whenever carrying 
anything in his right hand and whenever leaning against a 
counter or anything else.  X-rays revealed narrowing of the 
intervertebral disc spaces at C5-6 and C6-7, with marginal 
spurring compatible with disc pathology at these levels.  
There was some minimal early spur formation involving the 
bodies of the cervical vertebrae.  The examiner noted some 
straightening of the normal lordotic curve.  The veteran was 
diagnosed with previous degenerative disc C4-5, with chronic 
pain along the dermatomes without any sign of degenerative 
joint disease in the right shoulder, and further degenerative 
disc disease at C5-6 and C6-7.
  
An October 1990 RO rating decision increased the evaluation 
for herniated nucleus pulposus of the cervical spine from 
zero percent to 10 percent, effective from April 1990.  A 
decision of the Board in August 1991 denied an evaluation in 
excess of 10 percent.

VA outpatient records in March 1995 note the veteran's 
complaints of numbness and pain in both shoulders.

The veteran underwent a VA examination in April 1998.  The 
veteran reported that he developed pain in his neck 
approximately 11 years ago, and that the pain now radiates to 
his left arm and shoulder with numbness occurring in the left 
middle and ring fingers.  The veteran reported that the pain 
was aggravated by driving, carrying things in his hand, and 
by lying down and sleeping.  The veteran reported taking 
medication on an average of every other day for relief of the 
pain, which occurred on a daily basis and was more or less 
constant.  The veteran reported that the pain had recently 
become more intense and frequent than it was before.  The 
veteran also reported that, in 1989, he sustained severe 
injury to his left upper arm, for which he was treated with a 
sling, medication and physical therapy.  The veteran reported 
that he continued to have severe numbness and pain around the 
elbow with radiating numbness to his hands.  The veteran 
reported that, in 1993 or 1994, an ulnar nerve release was 
done, and that he continued to have pain and numbness just 
above the elbow, which radiated down to his fourth and fifth 
fingers.  The veteran reported that overhead motions tended 
to aggravate the pain, but that the pain did not appreciably 
interfere with his job as a surveying engineer.

Examination of the cervical spine revealed pain located in 
the left trapezius muscle area between the lower neck and 
left shoulder, with radiation to the veteran's left arm and 
left ring and middle fingers.  There was no specific cervical 
spine tenderness or paraspinal muscle spasm present, but 
motion was limited as follows:  Forward flexion, 20 degrees 
(normal 30 degrees); extension backward, 20 degrees (normal 
30 degrees); right lateral flexion, 20 degrees with pain to 
this point; left lateral flexion, 35 degrees with no pain; 
rotation right, 45 degrees; and rotation left, 50 degrees.

Examination of the left upper extremity was within normal 
limits except for numbness over the dorsal aspect of the 
distal phalanges of the left middle and ring fingers.  Grip 
strength and dexterity were within normal limits.  The 
examiner could detect no other sensory or motor loss.

The examiner noted that the veteran reported no weakness, 
fatigability, or lack of endurance.  X-rays revealed evidence 
of both degenerative disc disease and degenerative joint 
disease, producing some deformity of the cervical vertebral 
bodies.  The veteran was diagnosed with degenerative disc 
disease of the cervical spine with radiculopathy.
 
A June 1998 RO rating decision increased the evaluation for 
degenerative disc disease of the cervical spine from 10 
percent to 20 percent, effective from December 1997.

VA outpatient records in November 1998 note that the veteran 
continues to complain of pain involving his cervical spine.  
The examiner noted C6-7 was primarily degenerative disc 
disease, and that the veteran had radicular pain to the left 
small finger.  The veteran continued to take medication for 
pain relief.
 
The veteran underwent a VA examination in March 1999.  He 
reported no history of trauma, but did state that he was a 
paratrooper and sprained his neck several times when jumping 
from airplanes.  He recalled having numbness and pain in his 
left shoulder just prior to discharge in 1987.  He reported 
that the pain was in his shoulder and went down to his arm 
and hand, with some numbness and tingling into the dorsum of 
his middle (long) and ring fingers.  He reported that he 
continued to have headaches with the pain mostly in his neck; 
he denied any radiation of pain into his shoulders or hand or 
numbness or tingling.  The veteran reported that he had been 
working in shipping and receiving for a retail store, and 
that he unloaded large items by himself.  He reported that 
the merchandise was on pallets, but that he still had to do 
some manual work.  The veteran denied any weakness and 
reported sleeping well, since being placed on medication to 
help him sleep.

Upon examination, range of motion of the cervical spine was 
limited by approximately 50 percent, and further motion 
caused an increase in pain.  Active flexion was 35 degrees 
(normal 65 degrees); extension was 40 degrees (normal 50 
degrees); right lateral flexion was 20 degrees and left 
lateral flexion was 25 degrees (normal 40 degrees); and right 
rotation was 35 degrees and left rotation was 40 degrees 
(normal 80 degrees).  There was a positive Spurlings' on the 
right.

The veteran denied any excessive fatigability, and reported 
using home cervical traction for about 30 minutes a day.  
Range of motion of the shoulders, elbows, hands and lower 
extremities were within normal limits, with no signs of 
increased pain.  The veteran had 5/5 strength in the biceps, 
triceps, and wrist extensors.  There was no sensory deficit 
in the upper extremities.  X-rays revealed evidence of 
straightening of the cervical spine with significant 
osteophyte formation, and disc space narrowing in the lower 4 
segments of the cervical vertebra, particularly C4-5, C5-6, 
C6-7, and C7-T1.  There was significant arthritis in the 
facet joints with build of bone as well as disc space 
narrowing.  The veteran was diagnosed with degenerative joint 
disease of the cervical spine with spondylosis.  The examiner 
noted no evidence of radiculopathy.

The veteran underwent an MRI scan of the veteran's cervical 
spine in October 1999.  The assessment was cervical stenosis, 
degenerative disc disease, and degenerative joint disease.

The veteran testified at a hearing in April 2000 to the 
effect that he had taken medication for about 12 years, and 
that it really did not work.  The veteran also testified that 
he was transferred to a little less strenuous job, but that 
it had not made much difference; there was still a constant 
pressure on one side in the back where the bones were 
pressing against the nerve.

B.  Legal Analysis

The veteran contends that his service-connected disability is 
more severe than currently rated, and that he is entitled to 
a higher rating.  The Board finds that all relevant evidence 
has been obtained with regard to the claim and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.

A review of the record shows that service connection has been 
granted for degenerative disc disease of the cervical spine, 
and that a 20 percent evaluation has been assigned under 
diagnostic code 5293.  A rating for the veteran's cervical 
spine disability may be assigned under diagnostic codes 5292, 
5293, or 5295.  Although, no more than one rating may be 
assigned without violating the rule against the pyramiding of 
disabilities.  38 C.F.R. § 4.14.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 20 
percent evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 10 
percent evaluation requires characteristic pain on motion.  A 
20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Code 5295.

The medical evidence shows that the veteran's cervical spine 
disability is manifested primarily by some neurological 
deficits, complaints of pain, degenerative disc disease, 
degenerative joint disease, and moderate limitation of motion 
that produce some functional impairment in the veteran's 
ability to perform his job tasks.  The medical evidence shows 
that the veteran is able to bend forward, backward extend, or 
lateral flex or rotate to a limited extent without extreme 
discomfort in his cervical spine.
  
Statements of the veteran in the claims folder are to the 
effect that he had become less capable of performing his job 
duties as episodes of cervical back pain have increased and 
have become more severe.  The veteran testified that he was 
recently out of work for several months due to his cervical 
spine disability, and that he returned to a little less 
strenuous job, but that he still had constant pain.  An MRI 
scan in October 1999 showed evidence of cervical stenosis, 
degenerative disc disease, and degenerative joint disease. 
The Board has carefully considered the veteran's statements 
to the effect that he has functional impairment from cervical 
back pain and herniated discs that interfere with his ability 
to perform certain job tasks, to lift his arms over his head, 
and to carry objects in his hands.

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
the evidence shows moderate limitation of the range of motion 
as noted by examiners, with pain and degenerative joint 
disease, and with some neurological deficit.  The veteran 
also states that he uses home cervical traction for about 30 
minutes daily.

After consideration of all the evidence, the Board finds that 
a 40 percent rating for severe intervertebral disc syndrome 
with recurring attacks and with intermittent relief under 
diagnostic code 5293 more nearly approximates his disability 
picture.  38 C.F.R. § 4.7.  There are few significant 
neurological findings of record to warrant a 60 percent 
rating under diagnostic code 5293.  Nor is there evidence in 
the record that the veteran's cervical spine disability 
presents exceptional or unusual circumstances to warrant 
referral of the case to the RO to consider the assignment of 
a rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).

The preponderance of the evidence is in favor of an increase 
based on current symptoms and the provisions of DeLuca, and 
the claim is granted.  Since the preponderance of the 
evidence supports the claim, the benefit of the doubt 
doctrine is not for application.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified at 38 U.S.C. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for ocular hypertension (claimed as 
glaucoma) is granted.

A 40 percent rating is granted for severe cervical 
intervertebral disc syndrome, subject to the regulations 
applicable to the payment of monetary awards.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 

